Per Curiam,
The learned judge below in directing a verdict said “the undisputed documentary evidence in the case, the records, deeds or contracts showing admissions by Henry Zeigler of the title of the Hillside Coal and Iron Company to'the land in dispute (or of the Hillside Coal and Iron Company’s predecessors), has been so clear as to, in our opinion, justify the court in regarding it as conclusive of these points, namely, that the possession of Henry Zeigler was not originally adverse to Charles Schlager, that it was not exclusive of Charles Schlager and those claiming under him, and that it was not continuous for the period of twenty-one years, or any period of twenty-one years previous to the beginning of this proceeding, and hence title by adverse possession has not been shown. We, therefore, in pursuance of the duty which the law places upon the court, direct you to render a verdict in favor of the plaintiff for the land in controversy under the issue.”
The evidence fully justifies this summary of it and the binding direction to the jury.
Judgment affirmed.